 Case 19-29457         Doc 46   Filed 04/27/21 Entered 04/27/21 16:41:26                 Desc Main
                                  Document      Page 1 of 1
                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                       Eastern Division

In Re:                                        )               BK No.:     19-29457
Adrian Davis                                  )
                                              )               Chapter: 13
                                              )
                                                              Honorable Carol A. Doyle
                                              )
                                              )
                Debtor(s)                     )

                             ORDER MODIFYING CHAPTER 13 PLAN

         This cause coming to be heard on the Motion of the Debtor to modify the plan,

       IT IS HEREBY ORDERED that the motion is granted as follows:

  1.     The Debtor's current trustee default (up to March 2021) is deferred.

  2. The percentage paid to unsecured creditors is reduced to 5% of allowed claims.

  3. The Debtor's plan payment will increase to $580.00 for the rest of the plan.




                                                           Enter:



                                                                    Honorable Carol A. Doyle
Dated: April 27, 2021                                               United States Bankruptcy Judge

 Prepared by:
 David Gallagher
 Gleason & Gleason
 77 W Washington St, Ste 1218
 Chicago, IL 60602
 (312) 578-9530
